             Case 3:21-cv-00096-SDD-SDJ        Document 25     05/13/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

   PAYTON CML ACTION

   VERSUS 21-96-SDD-SDJ

   USAA INSURANCE COMPANY, ET AL.

                                            RULING

           The Court, after carefully considering the Motions^ the record, the law applicable

  to this action, and the Report and Recommendations2 of United States Magistrate Judge

   Scott D. Johnson, dated April 5, 2021, to which no objection has been filed, hereby

   approves the Report and Recommendations of the Magistrate Judge and adopts it as the

   Court's opinion herein.

           ACCORDINGLY,

           IT IS HEREBY ORDERED that the Plaintiff's unopposed Motion for Leave to

   Amend (Rec. Doc. 14) is hereby GRANTED. The Clerk of Court will file Plaintiff's

   Amended Complaint (Rec. Doc. 14-3) into the record, and USAA Insurance Company will

   be replaced on the docket by United Services Automobile Association.

           IT IS FURTHER ORDERED that Plaintiff's unopposed Motion to Remand (Rec.

   Doc. 12) is hereby GRANTED, and this case is REMANDED to the 18th Judicial District

   Court for further proceedings.

           Signed in Baton Rouge, Louisiana th^ ^- —day of May,2021.




                                         CHIEF JUDGE^ELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
   1 Rec. Docs. 12 and 14.
  2 Rec, Doc. 23.




18th JDC
